*600Dissenting Opinion by
Price, J.:
Because I believe that the appellant’s cause is precluded by the fact that he was contributorily negligent as a matter of law, I must briefly dissent.
In Parker v. Pennsylvania Power Co., 301 Pa. 375, 152 A. 538 (1930), a case very similar to this one, the plaintiff, in the course of erecting a home radio aerial, attached one end of the aerial wire to a tree. He attached a pair of pliers to the other end and then tossed the pliers over the defendant’s overhead power lines. This action brought the aerial wire into contact with the power lines, and when plaintiff seized the pliers, he was electrocuted.
In affirming a judgment for the defendant, the court approved language used earlier in Haertel v. Pennsylvania Light & Power Co., 219 Pa. 640, 643, 69 A. 282 (1908): “ ‘While electric companies are bound to use the highest degree of care practicable to avoid injury to everyone who may be in lawful proximity to their wires, yet the ordinary person is held to know that danger attends contact with electric wires, and it is his duty to avoid them so far as he may. If one heedlessly brings himself in contact with such [an electric] wire and is injured in consequence, his imprudence must be regarded as a contributing cause and will prevent a recovery.’ ” 301 Pa. at 378-79, 152 A. at 539. See also Rank v. Metropolitan Edison Co., 370 Pa. 107, 87 A.2d 198 (1952).
The majority, however, chooses to follow a line of cases, culminating in Groh v. Philadelphia Electric Co., 441 Pa. 345, 271 A.2d 265 (1970), which holds that “the mere presence of power lines does not indicate an obvious danger and . . . the public is not charged with knowledge of the amount of current in (and thus the risk associated with) a particular line, (citations omitted). Therefore, the mere fact that decedent saw or should have seen the lines does not make him contributorily negligent as a matter of law.” 441 Pa. at 350, 271 A.2d at 268.
*601I must admit that I can discern no important distinction between Haertel and its progeny, and the line of cases relied upon by the majority. However, if a person knows of the existence of a wire charged with an unknown amount of electricity, and knows that large quantities of electricity constitute an extreme danger to life, I cannot see how he can be-held to have exercised due care if he negligently or intentionally comes into contact with that wire.
In this case, although appellant did not purposely come into contact with appellee’s wire, he did not exercise due care to avoid it. From approximately twenty feet below his co-worker, Transue, appellant threw a wire up to Transue while holding one end. From the ground, the power line looked like it was only four feet above the wire Transue was working on. Appellant must have realized that there was a substantial risk that the wire thrown by him would come into contact with the power line. Thus, appellant evidenced an unreasonable disregard for his own safety, and was contributorily negligent as a matter of law. See Aljoe v. Penn Central Light & Power Co., 281 Pa. 368, 126 A. 759 (1924).
The fact that appellant did not know that this line carried a potentially lethal charge will not mitigate his conduct. He knew that it carried an unknown quanity of electricity, and in my opinion, that knowledge alone was enough to place appellant under a duty to use reasonable care to avoid coming into contact with it.
I would affirm the judgment of the lower court.
Jacobs, J., joins in this dissenting opinion.